      Case 8:18-cv-00901-MSS-AAS Document 36-5 Filed 10/24/18 Page 1 of 1 PageID 386


Alice G. Hartranft

From:                            cmecf_flmd_notification@flmd.uscourts.gov
Sent:                            Thursday, May 03, 2018 10:58 AM
To:                              cmecf_flmd_notices@flmd.uscourts.gov
Subject:                         Activity in Case 8:18-cv-00901-MSS-AAS Anderson v. Bullard et al Order on motion to
                                 dismiss



This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to
this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including pro se litigants) to receive one free electronic copy of
all documents filed electronically, if receipt is required by law or directed by the filer. PACER access fees
apply to all other users. To avoid later charges, download a copy of each document during this first
viewing. However, if the referenced document is a transcript, the free copy and 30 page limit do not
apply.

                                               U.S. District Court

                                           Middle District of Florida

Notice of Electronic Filing

The following transaction was entered on 5/3/2018 at 10:58 AM EDT and filed on 5/3/2018
Case Name:           Anderson v. Bullard et al
Case Number:         8:18-cv-00901-MSS-AAS
Filer:
Document Number: 11(No document attached)

Docket Text:
ENDORSED ORDER DENYING AS MOOT [5] Defendant World Wrestling Entertainment, Inc.'s
Motion to Dismiss. In light of Plaintiff's having filed an Amended Complaint as a matter of
course, Defendant's motion is denied as moot. Defendant shall be free to reassert any of the
challenges raised therein to the extent that they remain viable against the Amended
Complaint. Signed by Judge Mary S. Scriven on 5/3/2018. (JLN)


8:18-cv-00901-MSS-AAS Notice has been electronically mailed to:

Daniel Ari Shapiro      shapiro@csklegal.com, Barchie@csklegal.com

Derek L. Metts       derek.metts@mettslegal.com

Justin Travis Saar     justin.saar@csklegal.com, alice.hartranft@csklegal.com

8:18-cv-00901-MSS-AAS Notice has been delivered by other means to:



                                                         1
